FILED IN
                                                                     5th COURT OF APPEALS
                                                                         DALLAS, TEXAS
                                                                     6/4/2015 10:43:56 AM
June 4, 2015
                                                                           LISA MATZ
                                                                             Clerk
Lisa Matz
Clerk of the Court
Court of Appeals
Fifth District of Texas at Dallas
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE:    DONALD L. WISE V VONDA LEA MITCHELL
       Court of Appeals Number 05-15-0061 0-CV
       Trial Court Cause Number PR-14-03556-2

Dear Ms. Matz:

        I respectfully request a 30-day extension for completion of reporter's record,
being that the record has just been paid for by Mr. Croman.
        Please let me know if I can be of further assistance.




                                             Joi Rivera
                                                ficial Court Reporter
                                             255th District Family Court
                                             214-653-6520
                                             Joie.A.Rivera@dallascounty.org